Citation Nr: 1143576	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-00 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral leg disability.


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel
INTRODUCTION

The Veteran served on active duty from September 1943 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence of record is against a finding that that veteran's currently diagnosed low back disability is related to military service.

2.  The preponderance of the evidence of record is against a finding that that veteran's currently diagnosed bilateral leg disability is related to military service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  A bilateral leg disability was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in November 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statements of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  The determination as to whether the requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

The Veteran's service medical records are negative for any complaints or diagnosis of a low back disability or a leg disability.

After separation from military service, a June 2003 letter from a private physician stated that the Veteran had diagnoses including mild hemiplegia secondary to arteriovenous fistula surgery at the T-9 level and laminectomy at L4-L5; degenerative arthritis of the lower back and knees; chronic neuropathic pain of the lower extremities; mechanical pain of the lower back; and spinal stenosis.  The medical evidence of record shows that a low back disability and a bilateral leg disability have been consistently diagnosed since June 2003.

Numerous VA medical reports dated from June 2006 to the present show that the Veteran had incomplete paraplegia secondary to an intradural arteriovenous fistula at T9.  The reports state that the fistula was first operated on in January 2002, and the Veteran had a lumbar laminectomy in January 2001.

A December 2010 VA medical examination report included a review of the Veteran's claims file.  The examiner noted that the Veteran reported experiencing bilateral knee pain since 2005 and the Veteran's claim that the pain was "related to carrying ammunition in the war."  The Veteran reported that he began experiencing back pain in 2000 and bilateral leg pain in 2006.  After physical examination and diagnostic testing, the diagnoses were degenerative arthritis of both knee joints; intervertebral disc syndrome with degenerative arthritis changes, with the most likely involved peripheral nerve being the left sciatic nerve; and paraplegianeuropathic pain and weakness in the bilateral legs, with the most likely involved peripheral nerve being that at L5-S1.  The examiner opined that all of the disabilities were less likely than not related to heavy lifting during military service due to the lack of any medical opinions relating the Veteran's disabilities to military service, and the lengthy time frame between the Veteran's period of active service and his diagnoses.

In a September 2011 hearing before the Board, the Veteran reported that he engaged in extensive heavy lifting during military service.  He stated that he first began experiencing problems following back surgery in 2001.

The Board finds that the preponderance of the evidence of record is against a finding that that veteran's currently diagnosed low back and bilateral leg disabilities are related to military service.  The Veteran's service medical records are negative for any complaints or diagnoses of a low back or leg disability.  While the Veteran has current diagnoses of low back and bilateral leg disabilities, there is no evidence of record that those disabilities existed prior to 2000, approximately 54 years after separation from military service.  The Board considers that prolonged period without medical complaint to be persuasive evidence that the Veteran's currently diagnosed low back and bilateral leg disabilities are not related to military service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991).

In addition, there is no medical evidence of record relating the Veteran's currently diagnosed low back and bilateral leg disabilities to military service.  The numerous VA medical reports state that the Veteran's incomplete paraplegia is secondary to an intradural arteriovenous fistula at T9, and there is no medical evidence of record that relates the arteriovenous fistula itself to military service.  In addition, the December 2010 VA medical examination report specifically opined that the Veteran's currently diagnosed low back and bilateral leg disabilities were less likely than not related to military service.  There are no contrary competent medical opinions of record.

In the September 2011 hearing before the Board, the Veteran's representative noted that the December 2010 VA examination stated that the Veteran's "service responsibilities were never discussed," and requested a new medical examination to address the competency of the lay evidence.  Falzone v. Brown, 8 Vet. App. 398 (1995.  The representative's argument is based on an erroneous reading of the December 2010 VA examination report.  While the cited quotation is present in the examination report, the Veteran's representative has taken it out of context.  The phrase was in reference to the lack of discussion about the Veteran's military service in the other medical evidence of record, not about the lack of consideration in the examination conducted.  That is demonstrated in the examination report itself, which specifically noted the Veteran's report that he believed that the pain was "related to carrying ammunition in the war."  In addition, all three etiological opinions themselves specifically stated that the Veteran's currently diagnosed disabilities were less likely than not "related to heavy lifting during his service."  Such statements clearly demonstrate that the Veteran's lay statements regarding his in-service activities were not only discussed, but actively considered in conjunction with the medical opinions provided.  Accordingly, the Board finds that the December 2010 VA medical examination report is complete and competent, and a remand for the reason cited by the Veteran's representative is not necessary.
The Veteran's statements alone are not sufficient to prove that his currently diagnosed low back disability and bilateral leg disability are related to military service.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that any currently diagnosed low back disability or bilateral leg disability is related to military service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  While the Veteran is competent to report continuity of symptomatology, the Veteran has not reported a continuity of symptomatology since service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 21 Vet. App. 191 (2007).  The Veteran has instead stated that his symptoms began in 2000 or 2001, approximately 54 to 55 years after separation from military service.  Accordingly, the Board finds that the competent evidence of record does not relate that veteran's currently diagnosed low back disability or bilateral leg disability to military service.  Therefore, the Board finds that service connection for a low back disability and a bilateral leg disability is not warranted.

The Board finds that the preponderance of the evidence is against the Veteran's claims for service connection, and the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a low back disability is denied.

Service connection for a bilateral leg disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


